Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 7/19/2021.
In the Instant Amendment, Claims 16, 23, 24, 26, 28, 29, 32, 34 and 35 have been amended; Claim 36 have been added; Claims 16, 29 and 34 are independent claims. Claims 16-36 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 11-12), filed 7/19/2021, with respect to the objection to the drawing, the claim objections and the 112(b) rejections have been fully considered and are persuasive.  The objection to the drawing, the claim objections and the 112(b) rejections of 2/19/2021 have been withdrawn. 
Applicant’s arguments, see remarks (pages 12-20), filed 7/19/2021, with respect to the 102 and 103 rejections have been fully considered.  The rejections of claims 16, 29 and 34 have been withdrawn because of the amendment and the persuasive argument in the remarks (pages 15-17). Thus, the 102 and 103 rejections of 2/19/2021 have been withdrawn.

Allowable Subject Matter
Claims 16-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
A pixel circuit comprising: a transient detector circuit connected to the output of the front-end circuit and configured for continuously monitoring the photoreceptor signal and detecting changes in the photoreceptor signal delivered on the output, the changes including increases and decreases in the photoreceptor signal; and an exposure measurement circuit configured for measuring the light exposure of the photodiode upon detection by the transient detector circuit of each change in the photoreceptor signal, wherein the sample-and-hold circuit is controlled by a control signal sent by the transient detector circuit upon detection of each change in the photoreceptor signal to initiate the exposure measurement, in combination with all the limitations recited in claim 16;
An image sensor comprising a plurality of pixel circuits, wherein each pixel circuit comprises: a transient detector circuit connected to the output of the front-end circuit and configured for continuously monitoring the photoreceptor signal and detecting changes in the photoreceptor signal delivered on the output, the changes including increases and decreases in the photoreceptor signal; and an exposure measurement circuit configured for measuring the light exposure of the single photodiode upon detection by the transient detector circuit of each change in the photoreceptor signal, wherein the sample-and-hold circuit is controlled by a control signal sent by the transient detector circuit upon detection of each change in the photoreceptor signal to initiate the exposure measurement, in combination with all the limitations recited in claim 29;
A method for operating a pixel circuit that comprises a front-end circuit including a single photodiode and an output, a transient detector connected to the output of the front-end circuit, and an exposure measurement circuit comprising a sample-and-hold circuit connected to the output of the front-end circuit, the method comprising: detecting, with the transient detector, changes in the photoreceptor signal delivered on the output, the changes including increases and decreases in the photoreceptor signal; transmitting, from the transient detector and to the sample-and-hold circuit, a control signal upon detection of each change in the photoreceptor signal; and sampling, with the sample-and-hold circuit and in response to the control signal, the light exposure of the single photodiode upon detection by the transient detector of each change in the photoreceptor signal, in combination with all the limitations recited in claim 34.
Claims 17-28 and 36 depending from claim 16 are allowed for the same reasons as presented above.
Claims 30-33 depending from claim 29 are allowed for the same reasons as presented above.
Claim 35 depending from claim 34 is allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696